Order entered June 9, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01407-CR

                             WILLIE FRANK WILSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F08-39144-I

                                             ORDER
         The Court GRANTS the State’s second motion for extension of time to file the State’s

brief.

         We GRANT the State’s motion for leave to file a brief exceeding the word limit.

         We DIRECT the Clerk of the Court to file the State’s brief tendered as of the date of this

order.


                                                       /s/   ADA BROWN
                                                             JUSTICE